DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species C in the reply filed on 8/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 8-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, a reference point has not been provided for the fixing part to be protruding outward of.  Is the fixing part protruding outward of a recess in the damper part?
In claim 1, if the connection unit is separated, how can it apply pressure on the fixing part?
In claim 8, is “an inner surface thereof” the same as an inner surface of the fixing part?  Please clarify.
In claim 8, portion “an inner surface of the damper part in contact with a longer axis of the recess” is confusing.  Please explain.
In claim 10, is “the inner surface thereof” the same as the inner surface of the fixing part?  Please clarify.
In claim 11, “the outer surface thereof” lacks antecedent basis.
In claim 11, is “the outer surface thereof” the same as the outer surface of the fixing part?  Please clarify.
Due to the above mentioned indefiniteness, claims 1, 8-11 and 17-19 are being treated as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JPH 11107329).
Re: claim 1, Suzuki shows a damper structure 5 in contact with a connection unit 8 for coupling a first coupling structure part 2 and a second coupling structure part 3, as in the present invention, the damper structure comprising: 
a damper part 52 formed of an elastic material; and 
at least one fixing part 51 coupled to at least one surface of the damper part and protruding outward, and coming into contact with the connection unit and moving toward the damper part by pressure applied by the connection unit when the connection unit is separated or fastened, see figures 2 and 4.
Re: claim 8, Suzuki shows the damper part has a quadrangular recess at a middle portion of the one surface, and the at least one fixing part 51 comprises one fixing part inserted into the recess and coupled thereto such that an inner surface thereof is in contact with an inner surface of the damper part in contact with a longer axis of the recess, see figure 4.
Re: claim 9, Suzuki shows a depth of the recess is smaller than a shorter axis width of the one fixing part, see figure 4.
Re: claim 10, Suzuki shows the fixing part 51 compresses the surface of the damper part in contact with the inner surface thereof when pressure is applied from the outside due to contact with the connection unit, see figure 4.
Re: claim 11, Suzuki shows the fixing part is compressed until the outer surface thereof protrudes outward with respect to an adjacent outer surface of the damper part.
Re: claim 17, Suzuki shows the damper part 52 is formed of an elastomer, see Abstract.
Re: claim 19, Suzuki shows the first coupling structure is a tooth adapter 2 and the second coupling structure is a tooth point 3, see figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JPH 11107329) in view of Song et al. (2019/0203445)
Re: claim 18, Suzuki’s damper structure, as rejected above, is silent of the material of the fixing part.  Song is cited to teach the use of metal for the fixing part 22, see paragraph [0077].  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed metal such as taught by Song as a material for the fixing part of Suzuki, in order to provide durability to the fixing part.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/396113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompass the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hahn, Ratkowski, Bonmartini and Schwappach are cited for other damper structures.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/Xuan Lan Nguyen/                                           Primary Examiner, Art Unit 3657